

Exhibit 10.6


 
SECOND AMENDMENT OF
JOHN BEAN TECHNOLOGIES CORPORATION
SALARIED EMPLOYEES’ EQUIVALENT RETIREMENT PLAN
 
WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the John
Bean Technologies Corporation Salaried Employees’ Equivalent Retirement Plan
(the “Plan”);


WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and


WHEREAS, this Second Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;


NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 9 Amendment and Termination of the Plan, the Plan is hereby
amended in the following respects, effective January 1, 2010:


1. 
Section 5 of the Plan is hereby amended in its entirety to read as follows:



 
5.
Establishment of Trust.  The Company may, in its sole discretion, establish a
rabbi trust in order to accumulate assets to pay Plan obligations.  Such trust,
if established, shall be an irrevocable trust subject to the jurisdiction of
U.S. federal courts that may hold an insurance contract or contracts and/or such
other assets as determined by the Company.  The assets and income of the trust,
if established, will be subject to the claims of the Company's creditors in the
event of the Company's bankruptcy or insolvency.  Any establishment or
maintenance of a rabbi trust will not affect the Company's liability to pay
Excess Benefits, except that the liability shall be reduced to the extent assets
of the trust are used to pay Excess Benefits.  A Participant will have no claim
in any asset of the trust, if established, or in specific assets of the Company
or any Employer, and will have the status of a general unsecured creditor for
any amounts due under this Plan.



 
2.
The first paragraph of Section 6 of the Plan is hereby amended to add the
following sentence to the end thereof which shall read as follows:



Notwithstanding any provision of the Plan to the contrary, except for the
application of the “specified employee” rule set forth below, if the actuarial
equivalent present value of a separated Participant’s Excess Benefit is not
greater than $10,000, then such Excess Benefit shall be paid to the Participant
in a lump sum within 90 days following the Participant’s separation from
service.


IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this _______ day of ________________ 2009.


JOHN BEAN TECHNOLOGIES CORPORATION




By:__________________________________


Its:__________________________________
 
 